      Case: 1:21-cv-01140 Document #: 14 Filed: 08/02/21 Page 1 of 5 PageID #:110




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    JOSE CAMACHO MARTINEZ,

                Plaintiff,                           No. 21 C 1140

          v.                                         Judge Thomas M. Durkin

    FQSR, LLC, d/b/a KBP Foods, d/b/a
    Kentucky Fried Chicken,

                Defendant.

                             MEMORANDUM OPINION AND ORDER

         Defendant FQSR, LLC, doing business as Kentucky Fried Chicken (“KFC”),

has moved to compel arbitration of Plaintiff’s claims. 1 R. 7. KFC alleges that Plaintiff

electronically signed an arbitration agreement when a KFC corporate representative

met with him at the KFC restaurant where he worked two days before Plaintiff

resigned. See R. 7-1 (copy of arbitration agreement); R. 7-2 (copy of Plaintiff’s

electronic signature). 2


1 Plaintiff brings claims for: (1) sexual orientation discrimination in violation of Title
VII; (2) national origin discrimination in violation of Title VII; (3) intentional
infliction of emotional distress; (4) constructive discharge; (5) failure to pay overtime
in violation of the Fair Labor Standards Act; (6) failure to pay overtime in violation
of the Illinois Minimum Wage Law; and (7) violation of the Illinois Biometric
Information Privacy Act.
2 Plaintiff argues that the Court must disregard the arbitration agreement because
KFC did not produce the agreement in Plaintiff’s employee file in response to
Plaintiff’s request pursuant to the Illinois Personnel Record Review Act. The problem
with this argument is that the statute applies to employees only within one year of
the end of their employment. See 820 ILCS 40/1(a) (the Act applies to a “person
currently employed or subject to recall after layoff or leave of absence with a right to
return at a position with an employer or a former employee who has terminated
service within the preceding year”). Plaintiff’s employment ended on January 20,
    Case: 1:21-cv-01140 Document #: 14 Filed: 08/02/21 Page 2 of 5 PageID #:111




      KFC has submitted two affidavits supporting this allegation. One affidavit is

signed by an employee of the technology company that manages KFC’s electronic

document delivery and signing system Plaintiff is alleged to have used to sign the

agreement. See R. 7-3. The employee attests to the process for delivering documents

to employees and attached to the affidavit records she says demonstrate that Plaintiff

electronically signed the arbitration agreement. The second affidavit is signed by the

KFC corporate representative who attests that Plaintiff electronically signed the

agreement with his assistance and in his presence. See R. 7-4.

      Plaintiff has submitted an affidavit in opposition. See R. 12-1. He first contends

that the documents allegedly showing that he electronically signed the agreement do

“not contain my regular or electronic signature.” Id. at 3 (¶ 11). He also states that

the corporate representative’s affidavit is “false,” because the representative could

not have “witness[ed] [Plaintiff] signing or agreeing to the Arbitration Agreement

because until this case [Plaintiff] had never seen the Company’s Arbitration

Agreement.” Id. at 3 (¶ 12).

      Notably, Plaintiff does not dispute that he was visited by the corporate

representative or that he signed the documents the representative presented to him.

Plaintiff contends only that he has never “seen” the arbitration agreement. This

leaves open the possibility that Plaintiff signed the agreement without paying



2019 and Plaintiff did not request his file until October 7, 2020. See R. 12-2. In any
case, KFC contends that they provided the agreement to Plaintiff in a supplemental
production only two days after initially producing Plaintiff’s file. Assuming this is
true, even if the statute applied to Plaintiff, the Court would find that KFC
sufficiently complied with the statutory requirements.
                                          2
    Case: 1:21-cv-01140 Document #: 14 Filed: 08/02/21 Page 3 of 5 PageID #:112




attention to or knowing what he was signing, which could still create an enforceable

agreement. See Tinder v. Pinkerton Sec., 305 F.3d 728, 736 (7th Cir. 2002) (affirming

district court’s decision to compel arbitration where the evidence showed that the

plaintiff received the arbitration agreement and continued her employment); see also

Gupta v. Morgan Stanley Smith Barney, LLC, 2018 WL 2130434, at *2 (N.D. Ill. May

9, 2018) (“Tinder can be read . . . to impose a straightforward rule: when the plaintiff

submits an affidavit stating that he does not recall receiving a letter, there is no

triable factual dispute, but when the plaintiff submits an affidavit in which he denies

receiving a letter, a triable dispute exists.”). Receipt of an arbitration agreement and

continued employment can establish assent to the arbitration agreement. See Tinder,

305 F.3d at 734-35.

      Here, however, construing Plaintiff’s affidavit in his favor, see id. at 735 (“the

evidence of the non-movant is to be believed and all justifiable inferences are to be

drawn in his favor”), Plaintiff contends that he never received the agreement.

Moreover, Plaintiff resigned his employment only two days after he allegedly received

the agreement. The Court questions whether such a short time span is sufficient to

demonstrate the continued employment necessary to establish consideration to create

an enforceable agreement even if the Plaintiff in fact received it.

      A hearing is necessary to address these issues. See id. at 735 (explaining that

a hearing is required on a motion to compel arbitration when the “opposing party . . .

demonstrate[s] that a genuine issue of material fact warranting a trial exists”). Both

Plaintiff and the corporate representative should testify. Additionally, the affiant



                                           3
    Case: 1:21-cv-01140 Document #: 14 Filed: 08/02/21 Page 4 of 5 PageID #:113




from the technology company should testify to establish whether Plaintiff’s

credentials were used to electronically sign the agreement. Plaintiff’s dispute of this

contention borders on conclusory. He does not dispute the authenticity of the

documents purportedly demonstrating his electronic signature, or otherwise explain

why he believes the affiant is incorrect. Nevertheless, the Court finds it appropriate

to explore the affiant’s explanation that Plaintiff electronically signed the agreement

and the basis for Plaintiff’s contention that his “electronic signature” was not used to

sign the agreement.

       The Court will require post-hearing briefing on these disputed factual issues.

Beyond the factual issues, the briefing should address whether Plaintiff’s two days of

employment after the alleged effective date of the agreement are sufficient to

establish an enforceable agreement, even if the Court should find that Plaintiff signed

the arbitration agreement without his knowledge.

       Separately, the parties dispute whether Plaintiff’s discrimination claims are

within the scope of the agreement because Plaintiff contends that he “asserted” those

complaints informally prior to the agreement’s effective date and prior to filing a

formal charge with the EEOC. In their post-hearing briefing, the parties should

address whether the arbitration agreement’s reference to the American Arbitration

Association Rules is sufficient to show that the parties intended to leave issues of

scope or arbitrability to the arbitrator, as several courts in this district have found.

See 20/20 Foresight, Inc. v. McGuffin, 2021 WL 619718, at *3 (N.D. Ill. Feb. 17, 2021)

(citing cases).



                                           4
   Case: 1:21-cv-01140 Document #: 14 Filed: 08/02/21 Page 5 of 5 PageID #:114




      The parties should contact the Courtroom Deputy by August 9, 2021 to

schedule a hearing date.

                                                  ENTERED:


                                                  ______________________________
                                                  Honorable Thomas M. Durkin
                                                  United States District Judge
Dated: August 2, 2021




                                       5
